DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-17), Species E (Fig. 7) in the reply filed on 11/21/2022 is acknowledged.
Claims 6, 8-14, 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.
Drawings
The drawings are objected to because it appears that the connection between the refrigeration circuit 202 connects to tank 222 and not first valve 220 as described in the specifications (e.g. par. 45, see annotated Fig. 7) 

    PNG
    media_image1.png
    832
    1192
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: refrigerant charge control device (e.g. a tank with valves) in claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong (US 8769968).
Regarding claim 1, 
Referring to Fig. 1, Jeong teaches a vapor cycle system for cooling components (e.g. capable of cooling components), the system comprising: a refrigeration circuit (e.g. the circuit comprising at least compressor 12) through which a mass of a refrigerant flows, the refrigeration circuit comprising: a compressor 12; a first condenser 131; a second condenser 132 fluidly coupled to the first condenser in series or in parallel (e.g. in parallel); an expansion valve (e.g. expansion valve 141); and an evaporator 11; and a refrigerant charge control device (e.g. the device comprising at least tank 170) configured to increase or decrease the mass of the refrigerant flowing through the refrigeration circuit (e.g. via opening of control valves 171, 172).
Regarding claim 2,
Jeong teaches wherein the refrigerant charge control device is in parallel with the expansion valve (e.g. as refrigerant flow can split between the control device and the expansion valve via opening of valve 171).
Regarding claim 3,
Jeong teaches wherein the refrigerant charge control device comprises a control valve (e.g. valve 171). 
Regarding claim 4,
Jeong teaches the control valve corresponds to a first control valve 171; the refrigerant charge control device further comprises a tank 170 in series with the first control valve and a second control valve 172 in series with the tank; when the first control valve is opened, a portion of the refrigerant flows from the refrigeration circuit into the tank (see Fig. 1); and when the second control valve is opened, a portion of the refrigerant flows from the tank into the refrigeration circuit (e.g. via accumulator 16).
Regarding claim 5,
Jeong teaches wherein, when the second control valve is opened, the portion of the refrigerant passively flows from the tank into the refrigeration circuit (e.g. as the refrigerant is drawn into the low pressure side of the circuit without the need for a pump).
Regarding claim 7,
Jeong teaches a bypass circuit 153 in fluid communication with the refrigeration circuit, the bypass circuit configured to permit a portion of the refrigerant exiting the second condenser to bypass the expansion valve 141 and the evaporator 153 and flow directly to the compressor (e.g. via accumulator 16 which directly draws vapor into the condenser), the bypass circuit including an economizing heat exchanger 191 and a third control expansion valve 192 configured to control a flow of the refrigerant from the refrigeration circuit into the bypass circuit.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lifson (US 7010927)
Regarding claim 15,
Jeong does not teach a pressure sensor configured to capture data indicative of a pressure of the refrigerant exiting the second condenser; a temperature sensor configured to capture data indicative of a temperature of the refrigerant exiting the second condenser; a computing system communicatively coupled to the pressure sensor and the temperature sensor, the computing system configured to: monitor the pressure of the refrigerant exiting the second condenser based on the data captured by the pressure sensor; monitor the temperature of the refrigerant exiting the second condenser based on the data captured by the temperature sensor; and control an operation of the refrigerant charge control device to adjust the mass of the refrigerant flowing through the refrigeration circuit based on the monitored pressure and the monitored temperature.
Referring to Fig. 1, Lifson, directed to a refrigerant system with controlled refrigerant charge amount, teaches a pressure sensor 54 configured to capture data indicative of a pressure of the refrigerant exiting a condenser 30; a temperature sensor 56 configured to capture data indicative of a temperature of the refrigerant exiting the condenser; a computing system (e.g. a controller 52) communicatively coupled to the pressure sensor and the temperature sensor, the computing system configured to: monitor the pressure of the refrigerant exiting the condenser based on the data captured by the pressure sensor (see col 2, lines 1-5, col 3, lines 26-31, col 4, lines 25-33, col 5, lines 35-41, claims 4, 13); monitor the temperature of the refrigerant exiting the condenser based on the data captured by the temperature sensor (see col 2, lines 1-5, col 3, lines 26-31, col 4, lines 25-33, col 5, lines 35-41, claims 4, 13); and control an operation of the refrigerant charge control device to adjust the mass of the refrigerant flowing through the refrigeration circuit based on the monitored pressure and the monitored temperature (see col 2, lines 1-5, col 3, lines 26-31, col 4, lines 25-33, col 5, lines 35-41, claims 4, 13).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jeong by Lifson with the motivation of more accurately achieving a desired amount of refrigerant within the system to achieve a desired optimal system operation and to prevent damage to the system (see Lifson, col 1, lines 7-11, 18-20, 43-47). 
Regarding claim 16,
Jeong as modified above teaches wherein, when controlling the operation of the refrigerant charge control device, the computing system is further configured to: compare the monitored pressure to a maximum pressure value; and when the monitored pressure exceeds the maximum pressure value, control the operation of the refrigerant charge control device such that the mass of the refrigerant flowing through the refrigeration circuit is decreased (see Lifson, col 2, lines 19-23, col 5, lines 32-49A).
Regarding claim 17,
Jeong as modified above teaches wherein controlling the operation of the refrigerant charge control device, the computing system is further configured to: determine a subcool value of the refrigerant exiting the second condenser based on the monitored temperature; compare the determined subcool value to a minimum subcool value; and when the determined subcool value falls below the minimum subcool value, control the operation of the refrigerant charge control device such that the mass of the refrigerant flowing through the refrigeration circuit is increased (see Lifson, col 4, lines 10-18).
Claim(s) 17 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lifson and Emo (US 20150059367). 
Regarding claim 17,
Assuming Jeong as modified above does not teach  wherein, when controlling the operation of the refrigerant charge control device, the computing system is further configured to: determine a subcool value of the refrigerant exiting the second condenser based on the monitored temperature; compare the determined subcool value to a minimum subcool value; and when the determined subcool value falls below the minimum subcool value, control the operation of the refrigerant charge control device such that the mass of the refrigerant flowing through the refrigeration circuit is increased.
Referring to Fig. 6, Emo, directed to a vapor compression system supplemented with a charge control loop that includes a discharge control valve, teaches wherein when controlling an operation of the refrigerant charge control device, the computing system is further configured to: determine a subcool value of the refrigerant exiting a condenser based on the monitored temperature (e.g. via high side sensor 280); compare the determined subcool value to a minimum subcool value (e.g. approximately 10 degrees F, see par. 61). and when the determined subcool value falls below the minimum subcool value, control the operation of a refrigerant charge control device such that the mass of the refrigerant flowing through the refrigeration circuit is increased (see par. 61).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Jeong by Emo with the motivation of avoiding detrimental low charge in the system via measured subcooling (see EMO par. 71). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taras, West, Klemen, Laughman, teach charge management systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763